Case 16-60366-6-dd      Doc 84    Filed 11/13/18 Entered 11/13/18 17:05:01           Desc Main
                                  Document     Page 1 of 2




 So Ordered.                                      ____________________________
                                                                 Diane Davis
 Signed this 13 day of November, 2018.                 United States Bankruptcy Judge




UNITED STATES BANKRUPTCY COURT
NORTHERN DISTRICT OF NEW YORK
IN RE: Christine A. Ryan,
       Debtor                                             ORDER AUTHORIZING
                                                          MODIFICATION OF PLAN ON
                                                          CONSENT
                                                          Case No. 16-60366
Chapter 13 Bankruptcy
____________________________________

The Motion of Christine A. Ryan, by and through her attorneys, Orville & McDonald Law, P.C.,

for Modification of Chapter 13 Plan, said modification is to excuse missed payments and being

making payments of $1,800.00 per month for one (1) month beginning in October 2018 then

$200.00 per month for six (6) months beginning November 2018 through April 2019 then

$1,800.00 per month for six (6) months May 2019 through October 2019 then $200.00 per month

for six (6) months beginning November 2019 through April 2020 then $1,800.00 per month for

six (6) months beginning May 2020 through October 2020 then $200.00 for five (5) months

beginning in November 2020 through March 2021.

       Said modification would keep the percentage paid to properly filed unsecured creditors at

100%; having been filed herein, notice having been given to all creditors and there having been
Case 16-60366-6-dd        Doc 84     Filed 11/13/18 Entered 11/13/18 17:05:01         Desc Main
                                     Document     Page 2 of 2
no objection filed by the Trustee; it is hereby

          ORDERED, that the Debtor’s Chapter 13 Plan is modified as stated above and it is

further

          ORDRED, that in the event of a future default on plan payments, the trustee can serve

and file a notice of default on the debtor and debtor’s attorney of said default and if not cured

within 20 days, the trustee can submit an ex-parte order of dismissal.

                                                   ###
